DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
A preliminary amendment filed 6/1/2022 has been acknowledged and entered. Claims 1-50 have been canceled. Claims 51-70 have been added. Claims 51-70 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 51, 52, 54, 55, 57-61, 64, 65, 67-70 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 5, 8, 11, 16 of conflicting Patent No. 10,021,461 B2. 
Claims 51, 52, 54, 55, 57-61, 64, 65, 67-70 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 5, 8, 11, 16 of conflicting Patent No. 10,701,453 B2.
Claims 51, 52, 55, 57-61, 65, 67-70 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 5, 8, 11, 16 of conflicting Patent No. 11,381,881 B2.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 51 of the pending application is generic to all that is recited in claims 1 and 8 of the conflicting Patent No. 10,021,461 B2, 10,701,453 B2 and 11,381,881 B2. That is, claim 51 of the pending application is anticipated by claims 1 and 8 of the conflicting application. Also the corresponding dependent claims are identically the same. Look below for example.
Table 1 illustrates the conflicting claim pairs:
Conflicting Patent No. 10,021,461 B2
1 & 8
5

4
8

8
1
1
1
Conflicting Patent No. 10,701,453 B2
1 & 8
5

1
8

8
1
1
1
Conflicting Patent No. 11,381,881 B2
1 & 8
5


8

8
1
1
1
Pending Application 17/829683
51
52
53
54
55
56
57
58
59
60


Conflicting Patent No. 10,021,461 B2
11 and 16


11
16

16
11
11
11
Conflicting Patent No. 10,701,453 B2
11 and 16


12
16

16
11
11
11
Conflicting Patent No. 11,381,881 B2
10 & 17



17

17
10
10
10
Pending Application 17/829683
61
62
63
64
65
66
67
68
69
70


Table 2 illustrates a mapping between the limitations claim 51 of the pending application and claims 1 and 8 of the conflicting Patent No. 10,021,461 B2. Claim 61 of pending application and claims 11 and 16 in the conflicting Patent No. 10,021,461 B2, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly. Although not shown below, conflicting Patent No. 10,701,453 B2 and 11,381,881 B2 are analyzed and rejected similarly.
Conflicting Patent No. 10,021,461 B2
Claim 1 of Conflicting Application
Serial Number (17/829683)
Claim 1 of Pending Application
1. A method for performing an action based on context of a feature in a media asset, the method comprising:
51. (New) A method comprising:
storing a plurality of objects; 
storing, in a context field of a data structure associated with a first object of the plurality of objects, a first context indicator, wherein progress towards a goal in a sporting event being close to the goal is stored as a first characteristic of the first context indicator;
receiving a frame of a media asset, wherein the frame includes an object, and the media asset
is associated with live programming;

determining a match between properties of the object in the frame and properties of an object, from a plurality of objects, stored in a database;
storing, in the context field of the data structure associated with the first object of the plurality of objects, a second context indicator, wherein progress towards the goal in the sporting event being far from the goal is stored as a second characteristic of the second context indicator;
identifying a predetermined action associated with the object stored in the database; and


receiving at least one frame of the media asset; 
based on identified predetermined action, displaying the media asset as an overlay on a primary live programming displayed on a user device.
determining a feature in the at least one frame of the media asset;

comparing the feature to each of the stored plurality of objects to identify the first object of the stored plurality of objects that corresponds to the feature; 

retrieving, from the context field of the data structure associated with the first object, a context indicator associated with the first object by: 

determining, from data associated with the feature, a characteristic of the first object; 

comparing the characteristic to the first and second characteristics of the first and second context indicators stored in the data structure associated with the first object to identify the first context indicator that corresponds to the characteristic; and

retrieving, as the context indicator associated with the first object, the first context indicator from the context field of the data structure associated with the first object; 

retrieving from a database of actions corresponding to context indicators an action corresponding to the context indicator associated with the first object; and 

performing the action corresponding to the context indicator associated with the first object.

8. The method of claim 1, wherein the media asset is a first media asset, wherein the action is associated with presenting the first media asset to the user simultaneously with a second media asset currently being accessed by the user, and wherein performing the action comprises: determining the user is not accessing the first media asset; retrieving the first media asset; and generating a simultaneous display of the first media asset and the second media asset currently being accessed by the user.





	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 51-53, 55, 61-63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150082330 A1 to Yun in view of U.S. Pub. No. 20050071782 A1 to Barrett.
As to claims 51 and 61, Yun discloses a method comprising: 
receiving a frame of a media asset, wherein the frame includes an object, and the media asset is associated with programming (Yun Fig. 2, 3, 9, ¶0031, 0048, receiving image/frame of video where the image/frame includes objects and the video is associated with programming); 
determining a match between properties of the object in the frame and properties of an object, from a plurality of objects, stored in a database (Yun Fig. 2, 3, 9, 10, ¶0037, 0049, 0051, 0059, 0080, 0081, 0083, 0084, comparing/matching features of the objects in the image/frame of the video and features of an object in the database of objects); 
identifying a predetermined action associated with the object stored in the database (Yun Fig. 2, 3-10, ¶0045, 0050-0051, 0053, 0059, 0061, 0063, recommending action associated with object stored in the database); and 
based on identified predetermined action, displaying the media asset as an overlay on a primary programming displayed on a user device (Yun Fig. 2, 3-10, ¶0045, 0050-0051, 0053, 0059, 0061, 0063, based on the recommendation action, displaying the video as an overlay, e.g. PIP, on the main programming displayed on the user device).
Yun does not expressly disclose the media asset is associated with live programming; and 
displaying the media asset as an overlay on a primary live programming displayed on a user device.
Barrett discloses the media asset is associated with live programming Barrett Fig. 1, 4B, ¶0069-0071, live sports video, PIP with multiple/different live sports video overlaid on main live sports video); and 
displaying the media asset as an overlay on a primary live programming displayed on a user device (Barrett Fig. 1, 4B, ¶0069-0071, live sports video, PIP with multiple/different live sports video overlaid on main live sports video).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Yun by the media asset is associated with live programming and displaying the media asset as an overlay on a primary live programming displayed on a user device as disclosed by Barrett. The suggestion/motivation would have been in order provide live sporting/video for simultaneous display to the user thereby enhancing the user’s experience.
As to claims 52 and 62, Yun discloses displaying the media asset from a play position in the media asset where the match between properties of the object in the frame and properties of the object stored in a database was determined (Yun Fig. 2, 3-10, ¶0045, 0050-0051, 0053, 0059, 0061, 0063, based on the recommendation action, displaying the video as an overlay, e.g. PIP, on the main programming displayed on the user device)
As to claims 53 and 63, Barrett discloses wherein the primary live programming is unrelated to the live programming of the media asset (Barrett Fig. 1, 4B, ¶0069-0071, live sports video, PIP with multiple/different live sports video). 
As to claims 55 and 65, Yun and Barrett discloses wherein the predetermined action associated with the object stored in the database is to simultaneously display the live programming of the media asset with the primary live programming currently displayed on the user device  (Yun Fig. 2, 3-10, ¶0045, 0050-0051, 0053, 0059, 0061, 0063, based on the recommendation action, displaying the video as an overlay, e.g. PIP, on the main programming displayed on the user device and Barrett Fig. 1, 4B, ¶0069-0071, live sports video, PIP with multiple/different live sports video)

Claims 54 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150082330 A1 to Yun in view of U.S. Pub. No. 20050071782 A1 to Barrett and in further view of US Pub. No. 20150127430 A1 to Hammer.
As to claims 54 and 64, Yun and Barrett do not expressly disclose wherein a match is determined if the properties of the object in the frame are within a predetermined tolerance of the properties of the object stored in a database.
Hammer discloses wherein a match is determined if the properties of the object in the frame are within a predetermined tolerance of the properties of the object stored in a database (Hammer ¶0007, compare the characteristics with the identifying data in the first data storage facility to attempt to identify one or more items having identifying data that matches at least a threshold portion of the extracted identifying characteristics).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Yun and Barrett by wherein a match is determined if the properties of the object in the frame are within a predetermined tolerance of the properties of the object stored in a database. as disclosed by Hammer. The suggestion/motivation would have been in order to increase the accuracy in determining a match of the object thereby reducing false object identification.

Claims 56-57 and 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150082330 A1 to Yun in view of U.S. Pub. No. 20050071782 A1 to Barrett and in further view of US Pub. No. 20100211988 A1 to Pettit.
As to claims 56 and 66, Yun and Barrett do not expressly disclose determining that the live programming of the media asset is not being accessed by the user device.
Pettit discloses determining that the live programming of the media asset is not being accessed by the user device (Pettit ¶0013, 0034, identifying/determining free/available tuners).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Yun and Barrett by determining that the live programming of the media asset is not being accessed by the user device as disclosed by Pettit. The suggestion/motivation would have been in order determine free/available tuners that allow a plurality of live video to be presented to the user simultaneously enhancing the user’s experience.
As to claims 57 and 67, Pettit discloses determining that the primary live programming is currently being accessed by the user device (Pettit ¶0013, 0034, identifying/determining free/available tuners); and 
in response to determining that the live programming of the media asset is not being accessed, simultaneously displaying the live programming of the media asset with the primary live programming currently displayed on the user device (Pettit ¶0013, 0034, identifying/determining free/available tuners and displaying live video simultaneously).

Claims 58-60 and 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150082330 A1 to Yun in view of U.S. Pub. No. 20050071782 A1 to Barrett and in further view of US Pub. No. 20150134668 A1 to Popovich.
As to claims 58 and 68, Yun and Barrett do not expressly disclose wherein each object, from the plurality of objects stored in the database, corresponds to a different predetermined action.
Popovich discloses wherein each object, from the plurality of objects stored in the database, corresponds to a different predetermined action (Popovich Fig. 1-12, ¶0046-0048, 0051-0052, 0058-0060, 0067, 0070, retrieving from a table of actions corresponding to the plurality of GUID an action corresponding to the GUID associated with the video object).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Yun and Barrett by wherein each object, from the plurality of objects stored in the database, corresponds to a different predetermined action as disclosed by Popovich. The suggestion/motivation would have been in order provide various links and actions to the object identified in the video thereby enhancing the user’s experience.
As to claims 59 and 69, Popovich discloses wherein the different predetermined actions are associated with context of the object displayed in the frame (Popovich Fig. 1-12, ¶0046-0048, 0051-0052, 0058-0060, 0067, 0070, retrieving from a plurality of tables associated with the video object, a plurality of GUID associated with the video object, comparing/matching the feature to each of a plurality of stored video objects to identify the object and retrieving from a plurality of tables associated with the video object, a plurality of GUID associated with the video object).
As to claims 60 and 70, Popovich discloses wherein the context relates to different segments of a live game (Popovich Fig. 1-12, ¶0084, different portions of the basketball game).

Conclusion
Claims 51-70 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426